                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                    )
                                               )
                Plaintiff,                     )
                                               )
  v.                                           )      No.:   3:12-CR-90-1-TAV-HBG
                                               )
  JOYCE E. ALLEN,                              )
                                               )
                Defendant.                     )


                                          ORDER

         Before the Court is a request to change one of the named beneficiaries of the court-

  ordered restitution in this case. The Court has reviewed the request and supporting

  documentation, and, in accordance with 18 U.S.C. § 3663(a)(2), GRANTS the request.

         Accordingly, it is ORDERED that any restitution payments previously directed to

  William F. Draper shall now be paid to Phyllis J. Draper at 1409 W. Cedar Hills Drive,

  Dunlap, IL 61525. Any and all future restitution payments shall be paid in accordance

  with this Order.

         ENTER:


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




Case 3:12-cr-00090-TAV-HBG Document 422 Filed 09/29/20 Page 1 of 1 PageID #: 8664
